Case 3:20-cv-01991-HZ   Document 13-4   Filed 01/15/21   Page 1 of 4




                Exhibit 3
Wildﬂower Releases Enby,
                    Casethe First Gender-Neutral
                         3:20-cv-01991-HZ        Sex ... 13-4
                                              Document   https://www.askmen.com/news/dating/wildﬂower-release...
                                                                 Filed 01/15/21 Page 2 of 4



                                                                                                      SIGN UP LOG IN




             Terms of Use Privacy Policy                                                                        HIDE

             NEWS      Dating News    Wildflower Releases Enby, the First Gender-Neutral Sex Toy




                                                                © Wild Flower




          Wildflower Releases Enby,
          the First Gender-Neutral
          Sex Toy
          Enby Is the World’s First Sex Toy for Everyone

                 Christina Majaski
                 June 7, 2019
                                                                         0
                                                                     SHARES


          Ever thought a sex toy should work for everyone, regardless
          of gender? The founders of sex toy retailer Wild Flower
          agree. The company’s newest product, Enby, is the ﬁrst
          gender-neutral sex toy on the market.




1 of 10                                                                                                      1/6/21, 7:59 PM
Wildﬂower Releases Enby,
                    Casethe First Gender-Neutral
                         3:20-cv-01991-HZ        Sex ... 13-4
                                              Document   https://www.askmen.com/news/dating/wildﬂower-release...
                                                                 Filed 01/15/21 Page 3 of 4



                                                                                          SIGN UP LOG IN




          Those looking for a little more inclusivity in their foreplay
          and what follows might want to consider a new sex toy
          aimed at every possible shape, size, and sexual orientation.
          Enby – or NB, which is a common acronym for nonbinary –
          presents a brand new dimension in erotic play for every
          body on Earth. While traditional toys pulled from the
          pleasure chest have typically been designed for cisgendered
          men and women, the playful Enby is conﬁgured to ﬁt all
          genitalia in a variety of different ways.

          Enby comes to the world from Wild Flower, a sex toy retailer
          whose founders are often noted for their commitment to
          inclusiveness and sensitivity. While Wild Flower founders
          Nick and Amy Boyajian had catered to frisky folks of all
          different persuasions for some time, they ﬁnally decided it
          was time to create their own, original toy.

          Although Wild Flower’s co-founders have created a site of
          more than 350 products sorted by play or body part, it has
          never been sorted by gender. The founders have always
          been driven by the goal to ﬁnd a way to take gender out of
          sex toys.

          According to Nick and Amy, customer demand for sex toys
          means sex toys need to meet practical needs such as
          slipping between bodies during sex, being quiet, and ﬁtting
          in a harness. The toys must also avoid prescribing an
          identity or sexual style onto its user. The team wanted to
          make sure their products welcomed all bodies and types of
          play without subscribing to the typical gender norms often


2 of 10                                                                                          1/6/21, 7:59 PM
Wildﬂower Releases Enby,
                    Casethe First Gender-Neutral
                         3:20-cv-01991-HZ        Sex ... 13-4
                                              Document   https://www.askmen.com/news/dating/wildﬂower-release...
                                                                 Filed 01/15/21 Page 4 of 4



                                                                                          SIGN UP LOG IN




          to business. First, you can fold the device into a wildly
          impressive and impromptu penis sleeve for those who have
          that particular set of equipment. Meanwhile, you can also
          place it against the clitoris for some seriously sexy vibes, if
          that's your thing.

          Wild Flower describes Enby as “genderless,” in keeping with
          its nonbinary name. It is silent and includes the practicality
          of being able to slip between bodies and attach to a
          harness. However, it also offers two different colorways – a
          pitch black and a royal purple. Given the stingray-like shape
          of the toy, it is wholly flexible and able to contort into a
          variety of different shapes. The toy for two – or more – also
          boasts a trio of textured ridges on the bottom, and a soft,
          curvy hump on top.

          RELATED: The 34 Best Sex Toys for Men

          In the spirit of greater inclusivity, Enby was designed, and
          lovingly crafted after the minds at Wild Flower who spent
          countless hours querying the LGBTQ community on their
          secret wishes and desires. Above all, it was important to
          them – and their broadening range of customers from all
          walks of life – that the Enby did not project an identity or
          sexual style upon the user.

          For many people, Enby is an extremely novel, cutting-edge
          product. Having only been released days ago, early reviews
          from a wide range of customers have been stellar. It’s
          possible that the world's ﬁrst gender-neutral sex toy will
          lead to new (and better) sex for everyone.

          You Might Also Dig:

             Sex Toys for Beginners
             The Best Sex Toys for Couples
             The Best Discreet Sex Toys


                                  Next Article »




3 of 10                                                                                          1/6/21, 7:59 PM
